Case 1:19-cv-00427-MSM-LDA Document 20-5 Filed 12/11/20 Page 1 of 6 PagelD #: 392

EXHIBIT E
Case 1:19-cv-00427-MSM-LDA Document 20-5 Filed 12/11/20 Page 2 of 6 PagelD #: 393

John &. Ennis

: Attorney ch Law
1200 Reservoir Avenue
Cranston, Rhode Island. 02920

Tel. (401) 943-9230” Bax (401) 679-0035

Citizens One Home Loans

Attn: Customer Service. eee
P.O. Box 6260 “ a ely ee
Glen Allen, VA 23058-6260

Apolonia Morais (deceased)
120 Lema Street »

East Providence, RI 02914-3915
Account No: 8000071590:

Dear Sir-or Madam:

Please consider this letter to: constitute a Notice of Error under 12 CFR Section 1024.35 of
Regulation X of the Mortgage Servicing Act under RESPA, which Regulation became effective
on January 10, 2014, These amendments. implemented the Dodd-Frank Wall Street Reform and
Consumer Protection Act provisions regardin g mortgage loan servicing. Under these
enendnen you must acknowledge receipt of this Notice within five (5) day s thereat

to th notice ‘within thirty G0) day sof receipt thereof (excluding leva public holidays. 85.
Saturdays and Sundays). . -

The written authority of the client to my y law firm for this Request is attached hereto and
incorporated herein by this. reference.

Under Section 1024, 35(b) of ppeoted A Regulation x, thet term “ “error” means the following
categories of covered errors:

(1) Failure to accept a payinent | that conforms 1 to the servicer's. written requirements for the
borrower to follow in making payments. .

QQ) Failure to apply an accepted payment to principal, interest, escrow, OF + other t charges under the
terms of the mortgage loan and applicable law.

(3) Failure to:credit a payment to.a borrower's morigage loan account as of the date of receipt, in
violation of the prompt crediting provisions in 12 CFR 1026. 36(c)(1).

(4) Failure to pay. taxes, insurance premiums. or other charges, including 3 charges that the
consumer has voluntarily agreed that the servicer should collect and pay, in atimely manner as

required by the escrow provisions of § 1024. aay 4 or to refund an escrow account balance < aS
required by § 1024.34(b).

(5) Imposition of a fee or charge that the servicer lacks a reasonable basis to impose upon the
consumer, which includes, for example, a late fee for a payment that was not late, a charge you
imposed for a service that was not provit ided, a. default property “managerient fee for consumers
Case 1:19-cv-00427-MSM-LDA Document 20-5. Filed 12/11/20 Page 3 of 6 PagelD #: 394
who are not in a delinguency status that would justify the charge, or a charge for foree-placed.
insurance provisions. oe : a

(6) Failure to provide an accurate payoff balerce amount upon a borrower's request pursuant to
12 CFR 1026.36(¢)(). oe a ee 2

(7) Failure to provide accurate information to a borrower for loss mitigation options and
foreclosure, as required by the early intervention provisions of § 1024.39.

(8) Failure to accurately and timely transfer information relating to the servicing of a borrower's
mortgage loan account to a transferee servicer.»

(9) Making the first notice or filing required by applicable law for any judicial or non-judicial
foreclosure process in violation of the loss mitigation procediires of § 1024.41(f) or (j).

(10) Moving for foreclosure judgment or order of sale, or conduction a foreclosure sale in
violation of the loss mitigation procedures of this rule § 1024.41(g) or G). oS

(11) Any other error relating to the servicing of the consumer's mortgage loan. Please note
“servicing” is defined in § 1024.2(b). Oe -

The successors in interest and heirs at law of the decedent Apolonia Morais, the consumer
in this case believe that you have committed error by refusing to respond to a Request for
Information within thirty business days of receipt. This Request for Information requested
the following information: = ae ae oe =

An exact reproduction of the life of loan mortgage transactional history for this loan on the
contractual system of record used by the servicer from origination of the loan to the date of
this letter. For purposes of identification, the life of loan transactional history: means any
software program or system by which the servicer records the current mortgage balance,

the receipt of all payments, the assessment of any late fees or charges, and the recording of

any corporate advances for any fees or charges including but not limited to property —
inspection fees, broker price opinion fees, legal fees, escrow fees, processing fees,
technology fees, or any other collateral charge. Also, to the extent this life of loan

transactional history includes in numeric or alpha-numeric codes, please attach a complete
list of all such codes and state in plain English a short description for each such code.

You received this Request for Information on June 1 1, 2018, On July 12, 2018 you
responded to the Request for Information, through your attorney, Christoper J.

Fragomeni, Esq., an attorney in the law firm of Shechtman Halperin Savage, LLP. In this
response you erroneously referenced legal citations to cases priorto the amended of
Regulation X, effective April 19, 2018. You erroneously stated that the Requests for
Information on behalf of Marta Faria, Ana Faria and Filipe Faria have ne standing to
submit the instant Request for Information due to the assertion that they are not borrowers
tating: - Ee . y

Citizens is under ‘no obligation to respond tosame. -
A copy of the response is attached to this Notice of Error. —

A copy of the Request for Information is attached to this Notice of Error. —

Therefore they have no standing to submit the instate Request for Information and

You have committed error by not considering the impact of the amendment of Regulation
X, effective April 19, 2018, which is attached to this Notice of Error. This amendment, :

which created 24. CFR 1024.36(i) states:
Case 1:19-cv-00427-MSM-LDA Document 20-5 Filed 12/11/20 Page 4 of 6 PagelD #: 395

   

Editor's Note:Effective Apt Oo eee
(i) Potential successors in interest. () With tespect to any written request from a person that
indicates that the person may be a successor in interest and that includes the name of the
transferor borrower from whom the person received an ownership interest and information that
enables the servicer to identify the mortgage loan account, a servicer shall respond by providing
the potential successor in interest with a written description of the documents the servicer
reasonably requires to confirm the person’s identity and ownership interest in the property and
contact information, including a telephone number, for further assistance, With respect to the
written request, a servicer shall treat the potential successor in interest as a borrower for purposes
of the requirements of paragraphs (c) through (g) of this section.

 
   

2018, paragraph G@) is added’ 5 read

= aa

(2) Ifa written request under paragraph (i)(1) of this section dees not provide sufficient
information to enable the servicer to identify the documents the servicer reasonably requires to
confirm the person’s identity and ownership interest in the property, the servicer may provide a
response that includes examples of documents typically accepted to establish identity and
ownership interest in a property; indicates that the person may obtain a more individualized
description of required documents by providing additional information; specifies what additional
information is required to enable the servicer to identify the required documents; and provides
contact information, including a telephone number, for further assistance. A servicer’s response:
under this paragraph must otherwise comply with the requirements of paragraph (1)(1).
Notwithstanding paragraph (f)(1)@). if a potential successor in interest subsequently provides
orally or in writing the required information specified by the servicer pursuant to this paragraph,
the servicer must treat the new information. together with the original request, as. a new, non-
duplicative request under paragraph (0)(1), received as of the date the required information was
received, and must respond accordingly. oe ons

(3) In responding to a request under paragraph (i)(1) of this section prior to confirmation, the
servicer is not required to provide any information other than the information specified in
paragraphs (i)(1) and (2). In responding to a written request under paragraph (i)(1) that requests
other information, the servicer must indicate that the potential successor in interest may tesubmit
any request for information once confirmed as a successor in interest.

(4) If a servicer has established an address that a borrower must use to request information
pursuant to paragraph (b) of this section, a servicer must. comply with the requirements of
paragraph ()(1) of this section only for requests received-at the established address.

The official interpretation of the amended regulation indicates that you have committed error by
refusing to respond. oo as pbs =

        
Case:.1:19- cv-00427- MSM- LDA. Document 20- 5 Filed 12/11/20 ‘Page 5 of 6 PagelD #: 396

 

201 4 and that she had heirs at law, who took a an. interest in the property. ‘Copies of your
communications to the heirs at law are attached to this Notice of Error A copy of the death
certificate is attached. Thus you are aware that the consumer who died had heirs at law
who are considered as borrowers as successors in interest to Apolonia Morais. _

Thus you have committed error by citing case law relating to the former version of
Regulation X and ignoring the amended version. n of 24 CFR 1024.36)%), which clearly
establishes that:

- With respect to the written request, a servicer shall treat +t the potential successor in interest as a
borrower for pur poses of the: requirements of paragraphs () through (g) of this s section,

Please correct all of these errors and prov ide me with notification of the correction, the date of
the correction; and contact information for further assistance; or after conducting a reasonable
investigation and. providing the borrower through my firm with a notification that includes a
statement that the servicer has determined that no error occurred, a statement of the reason the
reasons for this determination, a statement of the borrower’ s right to request ¢ documents relied

request such documents, and contact information for further. assistance.
Case 1:19-cv-00427-MSM-LDA Document 20-5 Filed 12/11/20 Page 6 of 6 PagelD #: 397
Please be advised that for 60 days after receipt of a Notice of Error, you may not furnish adverse
information to any consumer reporting agency regarding any payment that is the subject of the
Notice of Error pursuant to § 1024.35q). eae oe

Sincerely,

John B. Ennis, Esq.
